Case 1:19-cv-00426-LO-IDD Document 115 Filed 03/24/20 Page 1 of 4 PageID# 918




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division



   Emmanuel Ogebe,

                         Plaintiff,
                                                             Civil No. l:19-cv-426
                                                             Hon. Liam O'Grady


   Dow Jones & Company,Drew Hinsha w,
   Joe Parkinson,and Gbenga Akingbule,

                         Defendants.




                                            ORDER


       Before the Court is pro se PlaintifTs Motion for Equitable Accommodations in Covid-19

Exigency. Dkt. 114. Plaintiff seeks(A)to submit process to the court by e-mail to the clerk of

court duly copied to the defendants,(B)to accept processes submitted by regular mail as filed

effective the date ofthe postmark, and(C)to count response times for Plaintiff as business days

(less weekends).

       Upon due consideration, the Court declines to adopt(A)-(C). The Court will not allow

filing via e-mail, but will allow five days beyond filing deadlines to accommodate mail delivery

to the clerk's office. Weekend days will count the same as week days. As such. Plaintiffs

motion (Dkt. 114)is hereby GRANTED IN PART AND DENIED IN PART.

       Also before the Court are several of Plaintiffs filings seeking additional relief. Plaintiff

filed a Notice of Objections to Denials of Subpoena, Extension of Time & Exceeding of Pages

(Dkt. 107), Memorandum in Support of Application for Reliefs (Dkt. 112), and Plaintiffs Rule

56D Affidavit for Relief in Opposition to Defendant's Motion for Summary Judgment(Dkt.
Case 1:19-cv-00426-LO-IDD Document 115 Filed 03/24/20 Page 2 of 4 PageID# 919
Case 1:19-cv-00426-LO-IDD Document 115 Filed 03/24/20 Page 3 of 4 PageID# 920
Case 1:19-cv-00426-LO-IDD Document 115 Filed 03/24/20 Page 4 of 4 PageID# 921
